Citation Nr: 0434093	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  01-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right hand with fracture to the third 
metacarpal, status post reconstruction with residuals with 
degenerative joint disease by X-ray; post operative right 
head of third metacarpal periarticular osteophytes, loose 
bodies and nonunion currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the RO in 
Winston-Salem, North Carolina, which confirmed and continued 
a 10 percent rating for service-connected gunshot wound of 
the right hand with a fracture to the third metacarpal, 
status post reconstruction with residuals with degenerative 
joint disease by X-ray.

The Board entered a decision on March 3, 2003, denying the 
veteran's claim for entitlement to an increased rating for 
residuals of a gunshot wound of the right hand with fracture 
to the third metacarpal, status post reconstruction with 
residuals with degenerative joint disease by X-ray; post 
operative right head of third metacarpal periarticular 
osteophytes, loose bodies and nonunion.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court) and in October 2003, the Court ordered that the March 
3, 2003, Board decision be vacated and the matter remanded 
for readjudication in light of the enactment of the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 et seq. 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development was 
enhanced.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).
 
With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

In the Appellee's Motion for Remand, it was stated that a 
review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, there was no communication from the RO to the veteran 
specifically addressing the evidence needed to substantiate 
the claim and the respective duties of the parties to secure 
or submit evidence with particular respect to the issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).   Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  In this case, the 
veteran last underwent a VA examination in April 2000, more 
than four years ago.  On remand, the veteran should be 
scheduled for a VA orthopedic examination to determine the 
current nature and severity of his service-connected 
disability.     

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. 
Principi and Charles v. Principi, and 
any other applicable legal precedent.  
The RO should allow the appropriate 
period of time for response.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for a gunshot wound of the 
right hand, and which have not already 
been made part of the record.  After 
the releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

3.  After all documents are obtained and 
have been associated with the claims 
folder, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the nature and 
severity of his service-connected 
gunshot wound of the right hand.  The 
claims folder must be made available to 
the physician for the examination and 
the examination report must state 
whether such review was accomplished.

Orthopedic Examination 
The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the residuals of 
a gunshot wound of the right hand with 
fracture to the third metacarpal, status 
post reconstruction with residuals with 
degenerative joint disease by X-ray; 
post operative right head of third 
metacarpal periarticular osteophytes, 
loose bodies and nonunion.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the physician 
should be accomplished.  The examiner 
should indicate whether there is 
ankylosis of the right third finger, 
ands should also consider whether 
evaluation as amputation is warranted 
and whether an additional evaluation is 
warranted for resulting limitation of 
motion of other digits or interference 
with overall function of the hand.  The 
physician should provide a complete 
rationale for all opinions expressed and 
conclusions reached.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).

_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




